ORDER

PER CURIAM.
Appellant, Larry Johnson, appeals from convictions in the Circuit Court of the County of St. Louis in three consolidated cases of the Class A felonies of robbery in the first degree, RSMo § 569.020 (1986), and armed criminal action, RSMo § 571.015 (1986), for which appellant was sentenced as a prior and persistent offender to six consecutive life terms of imprisonment. We affirm.
We have reviewed the briefs of the parties and the legal file and find the order of the circuit court is not clearly erroneous. As we further find no jurisprudential purpose would be served by a written opinion, we affirm the circuit court’s order pursuant to Rule 80.25(b).